Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 06/26/2019.
Status of Claims
Claims 1-20 filed on 06/26/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2019, 08/13/2019, 11/25/2020, and on 01/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “aggregating the one or more multi-dimensional success 
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for matching chat customer to a customer representative. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 9-14, and 16-20 recite certain methods of organizing human activity because the claimed elements describe a process for matching chat customer to a customer representative. As a result, claims 2-7, 9-14, and 16-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “receiving a chat transcript with one or more tagged triplets and one or more multi- dimensional success vectors”, “receiving at least one business priority”, and “training a machine learning model to match a customer to at least one customer representative”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception and training a machine learning model is used to apply the abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical 
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories and claim 15 further recites one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “receiving a chat transcript with one or more tagged triplets and one or more multi- dimensional success vectors”, “receiving at least one business priority”, and “training a machine 
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories and claim 15 further recites one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5-8, 12-15, 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Avila et al. (US 20180278750 A1) in view of Lev-Tov et al. (US 20170300499 A1), in further view of QI et al. (US 20120310627 A1), in further view of Liubyvyi (US 20190370714 A1), and in further view of Schmeling et al. (US 20190180291 A1).
Regarding claim 1. Avila teaches A method for customer representative matching, the method comprising: [Avila, para. 0039, Avila teaches “FIG. 2 is an exemplary method 200 related to routing of help desk requests with which aspects of the present disclosure may be practiced”] 
Avila does not teach, however, Lev-Tov teaches receiving a chat transcript with one or more tagged triplets [Lev-Tov, para. 0130, Lev-Tov teaches “According to one embodiment of the present invention, the knowledge base (KB) is formalized as a set of triples: KB=[(q, a, i.sub.d)] where q is a question, a is an answer, and i.sub.d is an interaction document in context, representing the content of the corresponding interaction (e.g., a voice call, a text chat, or an email thread) in which question q was answered with answer a.” wherein formalizing a set of triples is equivalent to receiving triples. See also paragraphs 74 and 79, wherein questions are tagged with topic intent] 
Avila teaches insight-based routing that is used to improve processing of a service request through a help desk service and Lev-Tov teaches software for performing speech recognition and analytics on voice interactions occurring in a contact center. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila to incorporate the teaching of Lev-Tov by using chat triplets to analyze text for the purpose of customer and representative matching.  The motivation to combine Avila with Lev-Tov has the advantage of using flexible matching tool because interaction data collected in the context of contact centers is generally noisy due to, for example, errors in an automatic speech recognition process performed by the speech recognition module and typographical errors in the text chat or 
Avila in view of Lev-Tov does not teach, however, QI teaches and one or more multi-dimensional success vectors; aggregating the one or more multi-dimensional success vectors; [QI, para. 0034, QI teaches “Using sentiment classification as a test case, the sentiment polarity of a document is intuitively related to the aggregated semantic or polarity of all its n-grams. In other words, the more positive n-grams present in the document, the more likely it is for the document to express a positive opinion” wherein the aggregate polarity of all n-grams indicates an overall sentiment polarity of a document] 
QI teaches document classification using supervised weighted n-gram embedding. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov to incorporate the teaching of QI by using multi-dimensional success vectors for the purpose of customer and representative matching.  The motivation to combine Avila in view of Lev-Tov with QI has the advantage of using sentiment classification as a test case, the sentiment polarity of a document is intuitively related to the aggregated semantic or polarity of all its n-grams. The more positive n-grams present in the document, the more likely it is for the document to express a positive opinion. [QI, para. 0034]
Avila in view of Lev-Tov and QI does not teach, however, Liubyvyi teaches receiving at least one business priority; [Liubyvyi, Abstract, Liubyvyi teaches “determining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, an expected loss of each of a plurality of tasks” wherein the expected loss is equivalent to business priority and determined is equivalent to received] 
Liubyvyi teaches techniques for behavioral pairing in a task assignment system. The 
Avila in view of Lev-Tov, QI, and Liubyvyi does not teach, however, Schmeling teaches
training a machine learning model to match a customer to at least one customer representative; querying the trained machine learning model to match the customer to the at least one customer representative; [Schmeling, para. 0083, Schmeling teaches “using a matching algorithm or machine learning model that matches product requirements and/or customer criteria with the capabilities of multiple possible printer owners. In some examples, the matching of entities may be performed autonomously by the platform 304” Schmeling is training a machine learning model for the purpose of matching product requirements to customer. Further, para 0065 teaches “The platform 104 may include one or more algorithms or machine learning models to implement the matching” wherein the implementing is equivalent to querying] and revealing a match.  [Schmeling, Figure 11 (1110), Schmeling teaches “Send instructions to the one or more manufacturer selected to manufacture the item” revealing a match] 
Schmeling teaches using a matching algorithm or machine learning model that matches product requirements and/or customer criteria with the capabilities of multiple possible printer owners. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed 
With respect to claim 8, Avila teaches A computer system for customer representative matching, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: [Avila, para. 0015, Avila teaches “One or more data stores/storages or other memory may be associated with system 100. For example, a component of system 100 may have one or more data storage(s) 116 (described below) associated therewith. Data associated with a component of system 100 may be stored thereon as well as processing operations/instructions executed by a component of system 100”] 
With respect to claim 15, Avila teaches A computer program product for customer representative matching, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: [Avila, para. 0016, Avila teaches “System 100 may comprise one or more storage(s) 116 that may store data associated with operation of one or more components of system 100. In examples, storage(s) 116 may interface with other components of system 100. Data associated with any component of system 100 may be stored in storage(s) 116, where components may be connected to storage(s) 116 over a distributed network including cloud computing platforms and infrastructure services. Exemplary storage(s) 116 may be any of a first-party source, a second-party source, and a third-party source. Storage(s) 116 are any physical or virtual memory space. Storage(s) 116 may store any data for processing operations performed by components of system 100, retained data from processing operations, stored programs”]
Regarding claim 5. Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling teaches all of the limitations of claim 1 (as above). Avila in view of Lev-Tov, QI, and Liubyvyi, does not teach, however, Schmeling teaches wherein querying the trained machine learning model to match the customer to the at least one customer representative further comprises: [Schmeling, para. 0083, Schmeling teaches “using a matching algorithm or machine learning model that matches product requirements and/or customer criteria with the capabilities of multiple possible printer owners. In some examples, the matching of entities may be performed autonomously by the platform 304” Schmeling is training a machine learning model for the purpose of matching product requirements to customer] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov, QI, and Liubyvyi to incorporate the teaching of Schmeling by using machine learning model for the purpose of customer, agent matching.  The motivation to combine Avila in view of Lev-Tov, QI, and Liubyvyi with Schmeling has the advantage wherein matching an order request to a production 
Schmeling is training a machine learning model for the purpose of matching product requirements to customer but it is not applied to customer question containing one or more dimensions. Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling does not specifically teach, however, QI teaches querying the trained machine learning model with a customer question, wherein the customer question contains one or more dimensions of the multi-dimensional success vector; [QI, para. 0034, QI teaches “Using sentiment classification as a test case, the sentiment polarity of a document is intuitively related to the aggregated semantic or polarity of all its n-grams. In other words, the more positive n-grams present in the document, the more likely it is for the document to express a positive opinion” wherein the aggregate polarity of all n-grams indicates an overall sentiment polarity of a document] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov, Liubyvyi, to incorporate the teaching of Schmeling by applying a machine learning to match a customer with a customer representative and the teaching of QI by using multi-dimensional success vectors for the purpose of customer and representative matching.  The motivation to combine Avila in view of Lev-Tov, Liubyvyi, and Schmeling with QI has the advantage of using sentiment classification as a test case, the sentiment polarity of a document is intuitively related to the aggregated semantic or polarity of all its n-grams. The more positive n-grams present in the 
Further, Avila teaches determining the at least one customer representative with the most success in the one or more dimensions; and providing the customer with a highly rated response of the at least one customer representative [Avila, para. 0002, Avila teaches “A support agent is matched to the customer based on an evaluation of the request. The support agent is selected from a pool of support agents based on application of a model that analyzes support agent data in correlation with the generated insights. Examples of support agent data may comprise: customer performance reviews of support agents from the pool of support agents, organizational reviews of the support agents, agent self-evaluations (that include a review of a technical expertise of the support agents and a review of communication skills of the support agents)” Avila teaches an evaluation of the request and evaluation of technical expertise of an agent to provide the customer/representative match which is equivalent to providing the customer with a highly rated response of the at least one customer representative].
Regarding claim 6. Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling teaches all of the limitations of claim 1 (as above). Avila in view of Lev-Tov, QI, and Liubyvyi, does not teach, however, Schmeling teaches wherein querying the trained machine learning model to match the customer to the at least one customer representative further comprises: [Schmeling, para. 0083, Schmeling teaches “using a matching algorithm or machine learning model that matches product requirements and/or customer criteria with the capabilities of multiple possible printer owners. In some examples, the matching of entities may be performed autonomously by the platform 304” Schmeling is training a machine learning model for the purpose of matching product requirements to customer] 
It would have been obvious to one of ordinary skills in the art before the effective filing 
Schmeling is training a machine learning model for the purpose of matching product requirements to customer but it is not applied to customer question containing one or more dimensions. Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling does not specifically teach, however, QI teaches querying the trained machine learning model with a customer question, wherein the customer question contains one or more dimensions of the multi-dimensional success vector; [QI, para. 0034, QI teaches “Using sentiment classification as a test case, the sentiment polarity of a document is intuitively related to the aggregated semantic or polarity of all its n-grams. In other words, the more positive n-grams present in the document, the more likely it is for the document to express a positive opinion” wherein the aggregate polarity of all n-grams indicates an overall sentiment polarity of a document] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov, Liubyvyi, to incorporate the teaching of Schmeling by applying a machine learning to match a customer with a customer representative and the teaching of QI by using multi-dimensional success vectors for 
Further, Avila teaches determining the at least one customer representative with the most success in the one or more dimensions; and connecting the customer and the at least one customer representative [Avila, para. 0002, Avila teaches “A support agent is matched to the customer based on an evaluation of the request. The support agent is selected from a pool of support agents based on application of a model that analyzes support agent data in correlation with the generated insights. Examples of support agent data may comprise: customer performance reviews of support agents from the pool of support agents, organizational reviews of the support agents, agent self-evaluations (that include a review of a technical expertise of the support agents and a review of communication skills of the support agents)” Avila teaches an evaluation of the request and evaluation of technical expertise of an agent to provide the customer/representative match which is equivalent to providing the customer with a highly rated response of the at least one customer representative. Further, Avila’s abstract teaches “An interaction between the matched support agent and the customer may be initiated through a modality of the help desk service” wherein connecting a customer with a representative].
Regarding claim 7. Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling teaches all of the limitations of claim 1 (as above). Further, Avila teaches wherein revealing a match further comprises: outputting a response to the customer or connecting, via a chat interface, the customer and the at least one customer representative [Avila, para. 0019, Avila teaches “For instance, the 
Regarding claim 12, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a method claim while claim 12 is directed to a computer system which is anticipated by Avila para. 15.
Regarding claim 13, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. Claim 6 is a method claim while claim 13 is directed to a computer system which is anticipated by Avila para. 15.
Regarding claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is a method claim while claim 14 is directed to a computer system which is anticipated by Avila para. 15.
Regarding claim 19, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a method claim while claim 19 is directed to a computer program product which is anticipated by Avila para. 16.
Regarding claim 20, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. Claim 6 is a method claim while claim 20 is directed to a computer program product which is anticipated by Avila para. 16.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Avila in view of Lev-Tov, in further view of QI, in further view of Liubyvyi, in further view of Schmeling, and in further view of Lam (US 20200178876 A1).
Regarding claim 2. Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling teaches all of the limitations of claim 1 (as above). Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling wherein aggregating the one or more multi-dimensional success vectors further comprises: assigning a weight to diminish a value of an older answer based on the older answer's distance from a present time [Lam, para. 0054, Lam teaches “In one embodiment, the system calculates the probability of understanding of the materials in the Concept object by the student subject using an iterative machine learning workflow to fit mathematical models on to the collected data (student subject's performance metrics and information of the Task) including, but not limited to, a time-based moving average of student subject's answer grades/scores with lesser weight on older attempts, the number of successful attempts, number of failed attempts, success rate (successful attempts over total attempts), time spent, topic difficulty, and question difficulty” wherein a lesser weight is assigned to older topic difficulties for example]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling to incorporate the teaching of Lam by assigning lesser weight to old answers.  The motivation to combine Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling with Lam has the advantage of using an iterative machine learning workflow to fit mathematical models on to the collected data [Lam, para. 0054]
Regarding claim 9, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 9 is directed to a computer system which is anticipated by Avila para. 15.
Regarding claim 16, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 16 is directed to a computer program product which is anticipated by Avila para. 16.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Avila in view of Lev-Tov, in further view of QI, in further view of Liubyvyi, in further view of Schmeling, and in further view of Ray (US 20180101799 A1).
Regarding claim 3. Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling teaches all of the limitations of claim 1 (as above). Avila in view of Lev-Tov, QI, and Schmeling does not teach, however, Liubyvyi teaches wherein receiving the at least one business priority further comprises: assigning a weight to each of the at least one business priorities, wherein a high business priority is given a high weight and a low business priority is given a low weight; [Liubyvyi, para. 0049, Liubyvyi teaches “Task assignment method 300 may then proceed to block 320. At block 320, the tasks may be prioritized based on their expected losses” wherein the expected loss is equivalent to business priority and the expected loss is weighted] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov, QI, and Schmeling to incorporate the teaching of Liubyvyi by weighting business priorities.  The motivation to combine Avila in view of Lev-Tov, QI, and Schmeling with Liubyvyi has the advantage wherein a highest priority may be given to a task of the plurality of tasks that has a highest expected loss in order to efficiently optimizes the application of a behavioral pairing (BP) [Liubyvyi, para. 0006 and 0012]
Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling does not teach, however, Ray teaches and increasing the weight of the low business priority based on a user input [Ray, para. 0006, Ray teaches “The schematic drawings, 1/13 and 2/13, show basic inputs and outputs of a coded charge number System with Complexity Factor. The System can perform most business 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling to incorporate the teaching of Ray by increasing business priority based on user’s input.  The motivation to combine Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling with Ray has the advantage wherein the program progresses the System outputs real-time performance information. The System also provides immediate data access to executive and management teams, as well as the ability for executives to reestablish program relative priorities [Ray, para. 0006]
Regarding claim 10, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 10 is directed to a computer system which is anticipated by Avila para. 15.
Regarding claim 17, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 17 is directed to a computer program product which is anticipated by Avila para. 16.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Avila in view of Lev-Tov, in further view of QI, in further view of Liubyvyi, in further view of Schmeling, and in further view of Wasserblat et al. (US 20140025376 A1).
Regarding claim 4. Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling teaches all of the limitations of claim 1 (as above). Avila in view of Lev-Tov, QI, and Liubyvyi, does not teach, however, Schmeling teaches wherein training the machine learning model to match the customer to the at least one customer representative further comprises:  [Schmeling, para. 0083, Schmeling teaches “using a matching algorithm or machine learning model that matches product requirements and/or customer criteria with the capabilities of multiple possible printer owners. In some examples, the matching of entities may be performed autonomously by the platform 304” Schmeling is training a machine learning model for the purpose of matching. Further, para 0065 teaches “The platform 104 may include one or more algorithms or machine learning models to implement the matching” wherein the implementing is equivalent to querying]
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov, QI, and Liubyvyi to incorporate the teaching of Schmeling by using machine learning model for the purpose of customer and agent matching.  The motivation to combine Avila in view of Lev-Tov, QI, and Liubyvyi with Schmeling has the advantage wherein matching an order request to a production machine (e.g., 3D printer) may occur based on any number of factors or criteria, individually or in combination, including price, type of product or printer, availability, quality requirements, capabilities, reputation, shipping cost, security, etc. Location nearest the final destination may be weighed in making the printer selection decision so as to minimize costs, delay, environmental impact, etc. [Schmeling, para. 0083]
Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling does not teach, however, P201802715US01Page 34 of 40using the one or more multi-dimensional success vectors to learn the at least one customer representative's success in each dimension; and leveraging a learned success when matching the customer to the at least one customer representative [Wasserblat, para. 0083, Wasserblat teaches “the portion of an interaction comprises a speech signal of the customer and a speech signal of the organization representative; analyzing the speech signal of the organization representative; analyzing the speech signal of the customer; determining a distance vector between the speech signal of the organization representative and the speech signal of the customer; and predicting a sale success probability score for the captured speech signal portion” using vectors to measure customer service representative success based on speech signal analysis (answers)]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling to incorporate the teaching of Wasserblat by using success vectors to learn customer service success.  The motivation to combine Avila in view of Lev-Tov, QI, Liubyvyi, and Schmeling with Wasserblat has the advantage wherein a key success factor for increasing the successful sales ratio is the estimation of the probability for a successful sale [Wasserblat, para. 0003].  
Regarding claim 11, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 11 is directed to a computer system which is anticipated by Avila para. 15.
Regarding claim 18, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 18 is directed to a computer program product which is anticipated by Avila para. 16.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623

/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623